In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-04-471 CR

____________________


DAVID DOYLE, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 89029




MEMORANDUM OPINION (1)
	We have before the Court an appeal by David Doyle from an order setting bond
pending appeal.  The order was signed August 26, 2004.  The notice of appeal was filed
with the trial court on November 9, 2004, more than thirty days from the date of the
appealable order.  We notified the parties that the appeal did not appear to have been
timely filed, but received no reply.  The Court finds the notice of appeal was not timely
filed.  Tex. R. App. P. 26.2.  No extension of time was timely requested pursuant to Tex.
R. App. P. 26.3.  It does not appear that appellant obtained an out-of-time appeal.  The
Court finds it is without jurisdiction to entertain this appeal.
	It is, therefore, ordered that the appeal of this cause be dismissed for want of
jurisdiction.
	APPEAL DISMISSED.
								PER CURIAM
Opinion Delivered January 19, 2005 
Do Not Publish
Before McKeithen, C.J., Gaultney and Kreger, JJ.
1. Tex. R. App. P. 47.4.